Title: Charles Yancey to Thomas Jefferson, 14 October 1812
From: Yancey, Charles
To: Jefferson, Thomas


          
            Sir— Charlottesville 14th October 1812 
             Yours of the 11th is this moment Recd & it’s with great pleasure, I inform You that it’s in my power to have the Stones Cut as You direct. I think them equal to Any Country Stones, I have seen. but for Corn, or rye, I would prefer Cologne Stones. I have tried the Stones you allude to. Shall endeavor to have them cut agreeable to the dementions, you mention. tho’ You have not mentioned the Thickness. I think the Runner ought to be at least 16 inches thro’ the eye. I can have them brought to the place You mention, for Common price. Suppose the Cuting will Cost $40. including Tax of Quarry, with Sentiments of high Consideration. I am Your Mo Ob St
            
              Charles
              Yancey
          
          
            Ps they shall be ready as soon as possible
          
        